Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 1-15 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method, a system, and a computer readable medium.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
acquire an image of an external object
determine one or more keywords related to the product information transmitted from the external electronic device
identify preference category information and preference brand information of a user, based on a usage record related to a product of the user related to the electronic device
determine weights for the one or more keywords, using the preference category information and the preference brand information
provide at least some keywords having weights which satisfy a specified condition among the one or more keywords with the product information
This is an abstract idea because it is a certain method of organizing human activity because it involves commercial interactions such as a marketing and sales activities and behaviors as the invention is designed for providing keywords relating to product information included in an image (see specification paragraph [0001]).
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
a communication circuit which performs steps
a display which displays and provides information
a processor
an electronic device
transmit the image to an external electronic device, so that the external electronic device transmits product information related to the external object included in the image to the electronic device
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations of these additional limitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claims 2-4 and 6-7 are directed to the abstract ideal itself. In additional, even if they were not directed to the abstract idea itself, they do not amount to an integration according to any one of the considerations above. As for claim 5, this claim recites an additional limitation, but the steps of “differently display[ing] and provid[ing]” data does not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
a communication circuit which performs steps
a display which displays and provides information
a processor
an electronic device
transmit the image to an external electronic device, so that the external electronic device transmits product information related to the external object included in the image to the electronic device
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Remarks
	The claim language “acquire an image of an external object, transmit the image to an external electronic device, so that the external electronic device transmits product information related to the external object included in the image to the electronic device, using the communication circuit, determine one or more keywords related to the product  information transmitted from the external electronic device, identify preference category information and preference brand information of a user, based on a usage record related to a product of the user related to the electronic device, determine weights for the one or more keywords, using the preference category information and the preference brand information, and provide at least some keywords having weights which satisfy a specified condition among the one or more keywords, on the display together with the product information” is novel and non-obvious over the prior art of record. 
However, the claims are not in condition for allowance because they are rejected under 35 U.S.C. 101. The closest prior art of record is FOLKENS (US 2016/0283595) and the closest non-patent literature of record is Reference U (see PTO-892). Additional references relevant to the current application include:
8,391,618 - Chuang
20160027051 - Gross
20120054635 - PARK
20090125482 - PEREGRINE
20070192294 - Ramer
10,607,082 - Nowak-Przygodzki


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684